Citation Nr: 0209080	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (formerly diagnosed as schizophrenic 
reaction), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1939 to September 
1942.  

This appeal comes to the Board of Veterans Appeals (Board), 
in part, from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim for a rating in excess of 30 
percent for his post-traumatic stress disorder; and a 
September 1999 decision by the same RO, which denied the 
veteran's claim for a total rating based on individual 
unemployability.  

During this appeal, a July 1999 RO decision granted an 
increased rating to 50 percent for post-traumatic stress 
disorder.  As the increased rating did not constitute a full 
grant of all benefits possible for the veteran's post-
traumatic stress disorder, and as the veteran has not 
withdrawn his claim, this issue concerning entitlement to an 
increased rating is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity; it is not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. 

2.  The veteran has a 10th grade education and employment 
experience in the dry cleaning and tailoring business, with 
experience as a business owner and manager of a small 
business; he retired from that line of work in 1988.
3.  The veteran's service connected post-traumatic stress 
disorder, his only service-connected disability, does not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
employment experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9411 (2001).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran was stationed aboard the USS 
Helena at Pearl Harbor on December 7, 1941.  A February 1944 
statement of the Bureau of Naval Personnel relates that 
during the Japanese attacks the veteran performed duties in 
accord with the highest Naval tradition.  

The veteran's service medical records include an August 1942 
Report of Medical Survey.  It reveals in July 1942 the 
veteran was transferred to the Naval Hospital.  Since the war 
had begun the veteran had become nervous, depressed and 
confused and complained of numbness over his entire body.  It 
was recommended that the veteran be discharged from the 
service due to permanent disability diagnosed as emotional 
instability.  However, he was discharged from service in 
September 1942 due to physical disability.  

In December 1944 VA granted service connection for 
psychoneurosis, anxiety type, incurred in combat, rated as 30 
percent disabling.  After VA reduced the veteran's rating to 
10 percent in August 1948 the veteran was examined by VA.  
The diagnosis of his service-connected disability was changed 
to chronic simple type schizophrenic reaction based on a 
November 1950 VA psychiatric evaluation.  An increased rating 
to 30 percent was again assigned, effective November 1950.  
The veteran's service-connected psychiatric disorder, 
characterized as a schizophrenic reaction, was consistently 
rated as 30 percent disabling until the RO recharacterized 
his disability as post-traumatic stress disorder and granted 
a 50 percent rating effective February 1998. 

In February 1998 the veteran submitted a claim for an 
increased rating for his post-traumatic stress disorder.  
There are no records of treatment for a psychiatric disorder 
for the period from January 1993 to the date of the veteran's 
claim for increase in February 1998.  

The Board has reviewed the claims folder in its entirety and 
has considered the history of his psychiatric disability in 
reaching its decision.  There is no evidence of any 
hospitalization for treatment of a psychiatric disorder since 
service.  The veteran was treated as an outpatient at a VA 
facility in New York in 1949.  In February 1979 a problem 
assessment reveals the veteran had schizophrenia with somatic 
delusions.  VA outpatient records from the 1980's reveal the 
veteran was treated for orthopedic disabilities and 
psychiatric evaluations continued to result in a diagnosis of 
schizophrenic reaction.  For the sake of brevity the Board 
will not include exhaustive reports of the veteran's medical 
records of treatment or examination prior to January 1993 
since the veteran's current symptomatology and resulting 
impairment are the focus of this decision.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In January 1993 a VA psychiatric evaluation of the veteran 
was performed.  The veteran reported he was service-connected 
for shell shock from World War II.  The veteran's subjective 
complaints related mostly to sleeping problems.  He slept one 
and a half hours to two hours and would then wake up 
secondary to knee pain.  He had four to six hours of 
interrupted sleep per night.  He stated he could not get 
along with people.  He was discouraged and despondent "over 
the system".  He had recurring dreams and flashbacks.  He 
became distressed if he was exposed to events that reminded 
him of Pearl Harbor.  He described survivor's guilt.  He 
avoided thoughts and activities that aroused memories of the 
war.  In general he had no desire to do anything.  He did 
like to travel, especially to New York to see his sisters and 
friends each year.  He saw his future as foreshortened.  He 
did not see anything bright in his future.  He had difficulty 
falling asleep.  On some nights he would have four to five 
ounces of scotch in order to fall asleep.  This happened 
about once a week.  He described himself as irritable and 
hypervigilant.  He was always looking over his shoulder.  He 
did not like people behind him.  He also admitted to a 
startle response since the war.  When planes flew over he 
still continued to want to hit the deck and dive under his 
bunk.  When he was startled or talk of the war was brought up 
his heart raced.  

The veteran was married for forty-six years.  His wife died 
approximately three years previously.  He had four children, 
three living.  Two of his children lived in New York.  He 
lived with his other daughter.  After service he was a dry 
cleaner and tailor.  He retired in 1989 at the age of sixty-
seven.  He had attended two years of high school and did not 
graduate.  He then enlisted in the Navy.  

The mental status part of the January 1993 examination 
revealed the veteran was alert and oriented times three.  He 
was casually dressed.  He appeared to be of stated age.  
There was no psychomotor agitation or retardation noted.  His 
speech was clear, coherent and goal directed.  There was no 
flight of ideas, loosening of associations or delusions.  He 
denied auditory, visual or tactile hallucinations.  He denied 
homicidal ideation, suicidal ideation, intent, or plan.  In 
the past had had become so despondent over things the thought 
of suicide had crossed his mind.  However, he did not feel 
that was an option for him.  His memory was poor with one out 
of three objects in five minutes.  He was able to remember 
presidents up to Carter only.  He was able to spell world 
forward and backwards.  His proverb interpretation was 
concrete.  His ability to calculate was good.  He was able to 
perform serial 7's without difficulty.  The diagnosis was 
post-traumatic stress disorder.  A Global Assessment of 
Functioning of 70/80 was assigned.  

The examiner's impression was the veteran was a seventy year 
old who was discharged from the Navy due to post-traumatic 
stress disorder in 1942.  He was hospitalized at that time, 
but the details were unclear.  Since then the veteran had 
described symptoms of post-traumatic stress disorder.  The 
veteran did seem to have difficulty relating to others.  He 
was currently despondent over the VA system and lack of care 
he need for his non-service connected arthritis of the knees.  
He was not suicidal.  There was no evidence of psychosis at 
that time.  

In August 1998 the RO received copies of the veteran's 
outpatient treatment records from the VA in Bay Pines.  
October 1997 VA records noted early dementia.  Clinical 
findings included a poor recent memory and difficulty naming 
his wife.  He was depressed but it was also noted that he had 
a girlfriend.  In July 1998 the veteran requested treatment 
for anxiety.  He reported an inability to sleep for several 
years that was getting progressively worse.  A notation of 
visual hallucinations was recorded.  A further evaluation 
noted the veteran was service connected for psychosis.  The 
veteran had last sought help ten years previously.  He 
complained of seeing movement in his peripheral vision when 
nothing was there.  He did not have actual hallucinations.  
He admitted feeling depressed.  His wife had died.  He had 
lived alone until recently when his daughter had come to live 
with him.  The veteran was not psychotic or suicidal.  The 
impression was probable depression with possible ETOH abuse.  
He was referred to psychiatry for further evaluation.  

Based on those records the RO denied the claim for an 
increased rating in a September 1998 rating decision.  The 
veteran filed a notice of disagreement with that decision in 
April 1999.  He stated his nervous condition was much worse 
than years ago.  He was unable to function without 
medication.  He had dizzy spells that nearly caused blackouts 
due to the amount of medication he had to take.  

Subsequently the RO received additional VA outpatient 
treatment records.  They included a psychiatric consult 
performed in August 1998 by JTS, Chief of the Geropsychiatry 
section.  It was noted the veteran had presented with a two 
year history of increasing depressive symptoms.  He had been 
well psychiatrically for the past two to ten years.  Since 
that time, he reported mild but progressive exogenomorphic 
depressive symptoms, including misgivings about past actions, 
anxiety, negative self esteem, some degree of anhedonia and 
boredom.  He denied any suicidal ideation or any vegetative 
symptoms.  It was further noted that it was possible that he 
had been overeating.  The most likely precipitators for this 
include retirement and progressive erectile dysfunction.  He 
denied any symptoms consistent with psychosis or mania, 
although he reported some very vague fleeting visual 
illusions in his peripheral vision over the last several 
years.  He also complained of difficulties with memory, 
primarily for remote events.  There was no overt evidence of 
dementia.  

It was further reported in August 1998 that the veteran 
worked most of his life as a tailor, but also owned several 
dry cleaning businesses.  He was apparently quite successful 
and a "workaholic."  The veteran had also made money from 
real estate investments which he continued to manage.  He 
lived alone but his daughter occasionally stayed with him.  
He had been seeing a girlfriend three or four times a week 
for the last seven or eight years.  Over the past year he had 
taken several short term jobs as a tailor.  Mental status 
examination revealed a very healthy but mildly obese male who 
appeared quite a bit younger than his stated age.  He seemed 
somewhat "alexithymic".  He had a difficult time describing 
his psychiatric symptoms, but was generally cooperative.  No 
delusions or hallucinations were noted.  His mood was mildly 
depressed, but his affect was full range and appropriate.  He 
spoke a great deal about boredom and remorse about previous 
activity, but was generally able to reminisce fairly 
positively about his life.  Cognitive testing revealed the 
veteran was alert and oriented times three.  He remembered 
three out of three objects in three minutes.  Serial seven's, 
naming, praxis, and contrasting programs were all intact.  No 
movement disorder was noted.  His gait was quite cautious and 
to some degree antalgic.  There was no evidence of ataxia.  
The diagnostic impressions were dysthymia and possible post-
traumatic stress disorder, which was relatively asymptomatic 
at that time.  The treatment plan included starting the 
veteran on Prozac.  The veteran was advised to continue to 
pursue work or at least volunteer positions and consider 
community support and individual cognitive behavioral 
psychotherapy in the future.  The examiner indicated he would 
continued to observe the veteran for evidence of post-
traumatic stress disorder and a possible referral if 
necessary.  

In October 1998 the veteran was referred for a VA evaluation 
for employment.  The request noted the veteran was a 77 year 
old with mild dysthymia who was interested in returning to 
work.  The veteran reported completing two years of high 
school.  It was noted that he had been in the dry cleaning 
business all of his life.  Physically the veteran did not 
have any significant problems other than arthritis; he 
indicated that he was on large doses of medication for his 
arthritis.  He denied any serious mental health difficulties 
or mental health medication.  The veteran stated he did not 
financially need to work, but he wished to work.  He was not 
interested in any kind of minimum wage position.  He would 
like to do consulting with dry cleaning establishments to 
assist them with their operations in making their businesses 
more profitable.  He wanted someone to locate some type of 
employment in the consulting business.  The counselor 
discussed with him the possibility of setting up a consulting 
business on his own.  The veteran indicated that he wanted 
someone to locate some type of employment in the consulting 
business for him.  

In February 1999 VA records noted the veteran complained of 
bilateral leg fatigue.  He had slept better the other night 
than he ever had before.  He had severe short term memory 
problems and obviously some form of dementia.  The examiner 
tried to review the veteran's medications with him and found 
the veteran did not even know what his medications looked 
like.  His daughter was called and a medication box was set 
up for the veteran to help him be compliant with his 
medication schedule.  

May 1999 VA records reveal the veteran had been non-compliant 
with his Prozac.  He was feeling increasingly depressed, 
pessimistic and had low energy.  He was confronted about his 
"all or none" assumptions (if he did not have a 40 hour a 
week job, he was worthless; if he had degenerative joint 
disease he was in poor general health).  
A VA mental disorders examination of the veteran was 
conducted in June 1999.  It was noted that he was living with 
his divorced daughter and granddaughter for the past five 
years.  His daughter took care of the cooking and cleaning, 
but the veteran indicated that it was sometimes hard to get 
along with her.  It was noted that he veteran was being 
treated for depression and that he saw his psychiatrist 
approximately once every one or two months.  In the late 
1940's the veteran was in outpatient treatment with a 
psychiatrist.  He was advised to work 24 hours a day to keep 
his mind off things.  He worked long hours and felt it helped 
him.  It kept him from thinking about the attack on Pearl 
Harbor and the visual images of the bodies in the water.  For 
many years he had a dry cleaning business in New York.  After 
being robbed he decided to move to Florida.  In 1971 he and 
his brother opened a dry cleaning business in Florida.  He 
worked there until 1988 when he retired.  

The veteran arrived promptly for the June 1999 examination.  
He was neatly dressed and well groomed.  His mood was 
slightly irritable, but he was cooperative and for the most 
part very personable.  He was oriented to person, place, time 
and situation.  His attention and concentration were mildly 
impaired.  His short term memory was moderately impaired.  
His long term memory was within normal limits.  He was aware 
of current events in the news.  His fund of knowledge was 
consistent with his educational background.  His 
interpretation of proverbs was concrete, although he was able 
to abstract similarities between two words.  His mental 
calculations were variable.  He was able to do serial seven's 
without error.  But a multiplication problem he did in his 
head was incorrect.  His social judgment was good.  He denied 
visual and auditory hallucinations.  He admitted to suicidal 
thoughts without a plan, because he was too frightened to do 
something like that.  He admitted to homicidal thoughts about 
one particular person.  However that person had already died.  

The veteran's subjective complaints included being easily 
annoyed and irritable.  He had nightmares almost every night.  
He did not remember too much about them, but he was always 
fighting and they disturbed his sleep.  He had been depressed 
for quite a while.  It started when he was widowed ten years 
ago.  He did not like anybody to come up behind him.  He kept 
a hatchet underneath the seat of his car at all times.  He 
had intrusive thoughts about his experiences in Pearl Harbor; 
movies about it severely upset him.  He avoided that type of 
thing and any reminders.  He still found it necessary to keep 
busy in order to avoid intrusive thoughts.  He had a sewing 
machine and did tailoring for his granddaughter.  When he 
could not sleep at night he got up and sewed.  He complained 
of sleep disturbance, being angry at the world, easily 
aggravated, a negative attitude, being fearful at night and 
ready for any confrontation.  

He also reported feeling depressed about his aging.  He did 
not want to get old.  He stumbled when he walked.  He refused 
to use a cane.  Sometimes he wondered what he was doing on 
this earth.  

Post traumatic stress disorder, adjustment disorder with 
depressed mood and a cognitive disorder, not otherwise 
specified were diagnosed.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The VA examiner noted that 
the GAF reflected psychological symptoms of moderate 
intensity affecting his mood, temperament and daily social 
functioning , and that the symptoms did not seem to impair 
the veteran's occupational functioning, because overwork was 
therapeutic for him and effective in that respect.  The 
psychiatrist added that the veteran's adjustment disorder 
with depressed mood referred to his problems adjusting to age 
related dysfunctions.  

Based on the June 1999 VA examination, an RO decision in July 
1999 granted an increased rating to 50 percent for post-
traumatic stress disorder, effective as of February 18, 1998.  

The veteran submitted a Statement in Support of Claim form in 
July 1999.  He stated the grant of a fifty percent rating was 
satisfactory to him.  He wished to cancel his appeal.  Two 
days latter the veteran submitted a VA Form 21-8940 an 
application for a total rating based on unemployability.  The 
RO denied the veteran's claim for a total rating in a 
September 1999 rating decision.  The veteran was notified his 
claim for a total rating had been denied in a September 1999 
letter from the RO.  He responded in October 1999 and stated 
he disagreed with the increase in his post-traumatic stress 
disorder and disagreed with the denial of 100 percent service 
connection due to unemployment.  

In November 1999 a Veterans Claims Examiner from the 
Department of Veterans Affairs contacted the veteran by 
letter.  He wrote the veteran it appeared he had filed the 
application for individual unemployability without being 
properly informed of the medical requirements to establish 
eligibility.  He further wrote that the veteran had filed the 
notice of disagreement without proper counseling.  It 
appeared that the veteran wanted to appeal the evaluation of 
50 percent for post-traumatic stress disorder.  He asked the 
veteran to contact him.  

The Chief of the Geropsychiatry Section, JTS, wrote the 
following in February 2000:  

Patient is doing reasonably well in day 
treatment, but has been reporting 
increasing anxiety and depressive 
symptoms, as well as increasing intrusive 
recollections of his experiences in World 
War II.  At this point, his post-
traumatic stress disorder and associated 
depressive symptoms are clearly worse 
than on my initial evaluation 18 months 
ago, and currently interfere to a great 
extent with his daily activities and 
social life.  As a result of this 
disability, the patient is unable to 
engage in any gainful employment.  


A March 2000 VA Geropsychiatry note reveals the veteran was 
status quo psychiatrically.  He remained mildly depressed, 
irritable.  He attributed most of this to his increasing 
problems referable to his cervical spondylosis, including 
neck pain, radiculopathy with numbness and loss of dexterity 
in his hands and increasing leg weakness with resultant petit 
past gait.  Cord compression had been noted on magnetic 
resonance imaging.  

It was noted in May 2000 VA records that the veteran had a 
history of anxiety with depression, negativity, sleeping 
problems and lack of motivation.  The veteran had been 
attending the program as scheduled and participated in groups 
and activities.  He was often anxious and verbalized feelings 
that nothing was being done and that his physical condition 
was getting worse.  He frequently complained of weakness and 
numbness in his arms and legs, neck pain, impotence, sleep 
disturbance and nightmares.  He also indicated that he had 
difficulty walking and maintaining  balance.  He used a 
walking cane.  

Records from the VA reveal the veteran underwent a cervical 
laminectomy in May 2000.  In June 2000, VA notes reveal the 
veteran decided not to return to the day treatment program.  

October 2000 records noted he was doing fairly well after his 
cervical laminectomy his gait and his hands had improved.  
His depression was status quo.  He was active socially and in 
fairly good spirits.  

The RO issued a statement of the case to the veteran in 
December 2000.  Under the heading for Adjudicative Actions 
the RO noted the veteran withdrew his appeal for an increased 
rating for post-traumatic stress disorder in July 1999.  In 
the same month he submitted a claim for individual 
unemployability.  The RO notified the veteran his claim was 
denied in September 1999.  In October 1999 the veteran 
submitted a notice of disagreement with the determination 
denying his claims for a total compensation rating based on 
individual unemployability and a rating in excess of 50 
percent for post-traumatic stress disorder.  

The veteran submitted his substantive appeal in December 
2000.  

The veteran underwent a VA evaluation to determine the 
severity of his post-traumatic stress disorder in December 
2000.  The veteran was living with his daughter and 
granddaughter.  His daughter worked and his granddaughter was 
in school so he was by himself most of the day.  He did his 
own laundry.  He read the want ads every day looking for a 
job as a part-time tailor or presser.  He then realized he 
would be unable to work anyway.  He watched television by 
himself most of the day.  It was again noted that the veteran 
had a girlfriend; he indicated that they went out 
approximately twice a week and got along fairly well.  He 
enjoyed traveling and visited some of his older friends.  The 
veteran retired in 1988.  

The veteran arrived promptly for his December 2000 
psychiatric examination.  He used a walker on wheels to 
ambulate.  He was adequately groomed.  His mood appeared 
depressed and mildly irritable.  He related well to the 
examiner.  There was some mistrust of the evaluation process 
expressed by the veteran.  He was alert and oriented to 
person, place, time and situation.  Impairment was noted in 
his long-term and short-term memory.  He was able to relate 
Presidents only back to Clinton.  Of four words, which were 
previously learned by him, after 5 minute delay, he could 
recall none of the words and only two of the words when given 
a multiple choice format.  His ability to think in abstract 
terms was demonstrated by his ability to note relevant 
similarities between two objects.  He also interpreted a 
proverb correctly.  His fund of knowledge of common 
information was good, suggesting at least average 
intelligence.  He was able to do a simple mental calculation 
correctly.  He denied visual and auditory hallucinations.  He 
admitted to a suicidal ideation toward a business broker who 
was his best friend and embezzled all of his money.  His 
friend died last year of cancer.  There was no evidence of a 
psychotic thought disorder.  Social judgment was adequate.  

It was further noted by the December 2000 examining 
psychiatrist that the veteran described the following 
symptoms which could be related and which are consistent with 
post-traumatic stress disorder.  He was suspicious and 
frightened.  He checked doors and felt afraid all the time.  
He had intrusive memories of Pearl Harbor.  He experienced 
frequent nightmares.  He had a great deal of anger and was 
afraid of his temper.  He has intrusive thoughts.  He was 
irritable and he avoided war movies.  He also preferred to be 
by himself and was somewhat socially withdrawn at home.  The 
examiner noted that the following symptoms were more 
consistent with depression.  He was afraid of getting old.  
He would like to talk to his daughter about his death and 
such arrangements, but she would not discuss it with him and 
dismissed him.  He was in a sad mood for much of the time.  
He felt as though he wanted to cry, but was unable to produce 
tears.  He had a low self-esteem and had some decrease in his 
motivation.  The veteran had attended day treatment three 
days a week at VA.  

The examiner further reported that the mental status 
examination suggested some circumscribed problems in the 
veteran's cognitive functioning, which were mainly due to 
problems with memory, attention and concentration.  However, 
in other areas, it was noted that he did quite well and, as a 
result, a diagnosis of cognitive disorder NOS (not otherwise 
specified) was recorded.  The other diagnoses of Axis I were 
post-traumatic stress disorder and adjustment disorder with 
depressed mood.  A GAF of 60 was assigned.  The Global 
Assessment of Functioning reflected moderate problems with 
post-traumatic stress disorder and depression.  His 
impairment was likely evenly distributed among those two 
disorders.  Although he had some cognitive impairment, this 
in my opinion, does not affect his overall psychological well 
being at this point.  

The RO issued a supplemental statement of the case to the 
veteran in January 2001.  In January 2001 the veteran 
responded that he wanted a "DRO" hearing.  

A February 2001 VA Geropsychiatry VA note revealed the 
veteran had returned "status quo".  He was generally doing 
well and compliant with Prozac.  He was in fairly good 
spirits and had been socializing.  He complained of 
significant persistent knee pain and paresthesias of both his 
arms.  

A hearing was held before a Decision Review Officer at the RO 
in May 2001.  When asked what his day was like the veteran 
responded that he actually "did nothing, hung around the 
house and watched television".  (RO-T-1)  His representative 
reminded him at a December VA examination that he had 
reported going out to eat with a girlfriend and that he had 
an active life, but the veteran said that this was not true.  
He testified that he did not have a girlfriend, but then 
stated that he had a new girlfriend; he indicated that they 
went out approximately once a month.  (RO-T-1).  He had 
related to the examiner what he did maybe ten or twenty years 
ago.  He lived with his daughter, talked to her every day, 
and got along with her "okay."  His granddaughter also 
lived with him.  He also went to the Knights of Columbus and 
played poker every Friday.  (RO-T-2).  He had nightmares two 
to three times a week, and he woke up with seizures and 
sweating.  The veteran further testified that he woke up 
about every two hours during the night, sometimes three.  He 
took a nap during the day, would fall asleep in his chair and 
watch television.  Sometimes when he woke up at night it was 
to go to the bathroom.  He was still preoccupied with Pearl 
Harbor, and thought about what happened almost every day.  He 
was afraid to be alone and scared all of the time.  When 
asked if he had panic attacks, he replied he was scared 
almost all of the time.  He did not want anybody in back of 
him.  (RO-T-3).  When asked if he had a bad temper the 
veteran said he concealed it and felt as if he was holding 
back.  He had never gotten into a fist fight or anything.  He 
was depressed and was taking medication for depression, which  
had been increased over the last year.  (RO-T-5).  When asked 
if his post-traumatic stress disorder had increased over the 
last year or two he said it was still the same.  He felt 
guilty about surviving Pearl Harbor.  He said he suffered 
from fear and panic attacks.  (RO-T-6)  The veteran said that 
since he retired he felt lost.  He could not work, and 
sometimes was unable to drive.  He wanted to do a little 
tailoring at home but when he tried to sew on a button he 
fumbled.  He wanted to see his friends that he used to go 
bowling with but did not feel up to it.  He felt lazy.  
Volunteer work at the hospital had been suggested to him but 
he indicated that  sometimes he wasn't even able to stand up.  
He would lay along side the side of his bed and then get up, 
which took time, and then he would lay down and sleep for an 
hour or two.  (T-7).  

In June 2001 the RO issued a supplemental statement of the 
case to the veteran.  It included an explanation of the duty 
to assist under the Veterans Claims Assistance Act 2000 PL. 
106-475.  The RO also sent the veteran a letter in July 2001 
which explained the evidence necessary to support his claim.  

The veteran testified at a hearing before the undersigned 
Member of the Board in November 2001.  His testimony remained 
essentially unchanged.  He added that had intermittent 
flashbacks and occasional thoughts of suicide.  He continued 
to describe social withdrawal, although on occasion he went 
to K-mart and would get a cart and walk around for exercise 
and drive his car.  When asked if he had panic attacks when 
he was in a group of people he said no.  (T-5).  He said he 
was isolated in the community except for contact with his 
family.  He was 80 years old and had not worked in a number 
of years.  He sold his dry cleaning business approximately 10 
to 15 years ago.  When asked if he had stopped working 
because of his age or his mental disorder, he said it was 
because he got sick and tired of going to work every day.  
(T6,7)  His representative asked him if he was in the same 
physical shape he had been in 20 years ago would his problems 
with post-traumatic stress disorder keep him from running his 
business.  He said he did not think he would be able to do 
it.  He said he did not have more flashbacks or nightmares 
than five years ago.  The only treatment the veteran had 
received had been in the VA system at Bay Pines.  (T-8)  The 
veteran's representative stated he had been dealing with the 
veteran for about a year and that over the last month the 
veteran had been somewhat confused.  He had showed up for his 
hearing four times. When the veteran sold his business he 
knew working was out of the question and there was not 
anything else he could do.  He was not educated.  The 
frequency of his nightmares and flashbacks varied; sometimes 
he would go a week without flashbacks, without anything at 
all, and then other times two a week, then suddenly week 
after week, two a day at night.  He was not able to tell what 
the nightmares or flashbacks were about.  He lived with his 
daughter and granddaughter.  Even though he lived with them 
he did not see them.  Once in a while on Sunday they had 
dinner together and it was enjoyable.  In the last year the 
veteran had thought of suicide maybe once or twice but the 
thoughts were fleeing.  When it was noted he used a cane and 
he was asked if he had difficulty walking, he said he had a 
little trouble walking and used a cane because he was afraid 
of falling.  He had grandchildren who lived around the corner 
and came in and out, and his other children lived in the 
neighborhood, but they did not spend much time with him..  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2001).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is assigned for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating for post-traumatic stress disorder 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Analysis.  Through correspondence, the rating decisions, the 
statements of the case, and the supplemental statements of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Medical records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, and the related 
VA regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

The veteran is seeking a rating in excess of 50 percent for 
his service connected post-traumatic stress disorder.  The 
next highest evaluation requires deficiencies in most areas 
of functioning.  The Board has compared the symptoms reported 
by the veteran with those set out in the criteria for a 70 
percent rating for post-traumatic stress disorder.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

One of the listed symptoms is suicidal ideation.  In August 
1998 the veteran denied suicidal ideation to a VA 
psychiatrist.  At a later VA evaluation in June 1999 the 
veteran reported suicidal ideation but with no plan to carry 
it out.  Mostly recently at the hearing in November 2001 the 
veteran has testified that he had thoughts of suicide, which 
he has described as fleeting, occurring maybe once or twice a 
year.  (T-4).  

The veteran has not demonstrated any evidence of obsessional 
rituals which interfere with routine activities.  The 
examination reports and VA outpatient treatment records are 
silent as to any illogical, irrelevant or obscure speech.  In 
June 1999 the examiner noted the veteran was very personable.  

Also included in the criteria for a 70 percent rating are 
symptoms such as near continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively.  The Board carefully reviewed 
the testimony the veteran gave at his hearing at the RO.  
When asked if he had panic attacks the veteran responded he 
was scared almost all the time.  None of the VA evaluations 
or VA outpatient treatment records note a history of panic 
attacks.  He does not like anyone to come up behind him and 
has a hatchet underneath the seat of his car.  The facts 
appear to be that the veteran is fearful but not panicked.  
In any event, there is no medical (emphasis added) evidence 
of near-continuous panic.

The medical records consistently describe the veteran as 
depressed.  While there is some indication that the veteran's 
depression is due to his nonservice-connected adjustment 
disorder with depressed mood, and the VA examiners in 
December 2000 and June 1999 both noted the veteran's 
depression related to his increasing physical disabilities, 
depression is one of the symptoms for consideration in rating 
post-traumatic stress disorder and there is some medical 
evidence of depression due to his service-connected disorder.  
In fact, in a February 2000 statement from another VA 
physician, Dr. JTS stated that the veteran's post-traumatic 
stress disorder with associated depressive symptoms 
interfered with his daily activities, social life and made 
him unemployable.  However, the next month in March 2000, Dr. 
JTS noted the veteran remained "mildly" depressed.  In 
December 2000 the veteran was noted to be depressed and his 
resulting impairment was described as moderate.  Thus, the 
evidence does not demonstrate that the veteran's depression 
is more than moderate in degree or causes deficiencies in 
most areas.  The primary notation of depression has been of 
depressed mood and what the veteran described as lack of 
motivation.  The evidence does not demonstrate that 
depression or panic causes the veteran to be unable to 
function independently.  

In the claims folder an assessment of the veteran's ability 
to attend to the activities of daily living noted that he was 
able to function primarily without assistance from others.  
The only other area in which the veteran required assistance 
was in keeping track of his medications.  In this regard, it 
is pertinent to note that his disabilities include senile 
dementia or a cognitive disorder.  

Although the veteran lives with his daughter and 
granddaughter he reports going out with his girlfriend, doing 
his laundry, playing poker, sometimes driving, going to the 
Knights of Columbus meetings, going to a discount store and 
walking around for exercise.  There is no support in the 
record for the conclusion that depression or panic attacks 
prevent the veteran from functioning independently.  

There is no evidence in the claims folder of impaired impulse 
control.  The veteran has reported irritability but states he 
has never had a fistfight.  He reports holding in his anger.  
(RO-T-4).  

There is no evidence of spatial disorientation.  All reports 
have noted the veteran is oriented to time, place and person.  
There is no evidence of neglect of personal appearance or 
hygiene.  The veteran has been well groomed on all occasions 
noted in the record.  

The veteran has demonstrated some difficulty in adjusting to 
the loss of his wife, to retirement, and the physical 
disabilities which have accompanied his aging.  He has shown 
some difficulty in adapting to stressful circumstances.  

The veteran has shown ability to establish and maintain 
effective relationships.  He maintained a business with a 
partner, first his brother and then a sister-in-law, for many 
years prior to his retirement.  He is a widower and was 
married to his wife for over forty years.  He still maintains 
contact with his children and has lived with one of his 
daughters and a granddaughter for several years.  In 
addition, although the veteran denied having a girlfriend at 
one hearing, consistently in the VA outpatient records and VA 
evaluations he reported having a regular girlfriend.  He also 
has consistently related that he plays poker on Friday nights 
and attends meetings of the Knights of Columbus.  He is at 
home alone during the day, but it is clearly because his 
daughter is employed and his granddaughter is attending 
school.  
While the veteran's post-traumatic stress disorder is 
manifested by fleeting thoughts of suicide, depression, and 
difficulty in adapting to stressful circumstances, it is the 
Board's judgment that the record fails to show that his 
symptoms are of such severity as to causes deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood.  In this case the only areas noted on 
examination were deficiencies in mood and work.  

The Board is cognizant of the fact that it is not necessary 
that the veteran demonstrate each and every symptom listed in 
the diagnostic codes to meet the criteria for a particular 
rating.  In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), in 
response to a Court order, the Secretary stated that the 
criteria for Diagnostic Code 9411 (under the old criteria for 
rating mental disorders), for a 100 percent rating "are each 
independent bases for granting a 100 percent rating."  The 
Court upheld that interpretation.  A reading of the new 
criteria clearly indicates that it also contemplates that 100 
disability is due to "such" symptoms causing total 
impairment.  There is nothing in the regulations or 
diagnostic code that indicates the veteran must exhibit all 
or even most of the listed symptoms to be granted an 
increased rating.  

To determine the severity of the veteran's symptoms the Board 
has relied on the opinions of the VA examiners and the 
assessments noted of the veteran's behavior in VA outpatient 
treatment records.  The outpatient treatment records are of 
great probative value since the veteran was attending a day 
treatment program three days a week, which allowed him to be 
observed over time.  Those records beginning in October 1998 
noted "mild dysthymia."  In May 1999 it was noted the 
veteran was increasingly depressed with low energy, and 
compliance with his medication was advised.  In June 1999 a 
Global Assessment of Functioning of 60 was assigned, which is 
consistent with moderate intensity of symptoms affecting his 
mood, temperament and daily social functioning.  In February 
2000 Dr. JTS opined that the symptoms were of such severity 
as to cause the veteran to be unemployable.  However, Dr. JTS 
wrote one month later that the veteran remained "mildly 
depressed".  October 2000 records noted that his depression 
remained unchanged and the veteran was active socially and in 
fairly good spirits.   After receiving the February 2000 
statement from Dr. JTS the RO arranged for the veteran to be 
reevaluated to determine the severity of his post-traumatic 
stress disorder.  The December 2000 VA examination again 
included the assignment of a GAF of 60 and an assessment of 
moderate disability.  

As the Court noted in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  In Richard v. Brown, 9 Vet. App. 266, 
267 (1996), the Court noted that a GAF of 50 is defined as 
"Serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job.)"  

The assignment of a GAF of 60 indicates a higher level of 
functioning and lower level of impairment than that 
contemplated by a 70 percent rating.  As noted above the 
veteran does not demonstrate most of the symptoms included 
for consideration of a 70 percent rating.  The regulations 
provide that if there is a question as to which of two 
evaluations should be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  In this instance 
the majority of VA examiners concluded the veteran had only 
moderate impairment as reflected in the GAF scores assigned 
and the notations in the VA outpatient records of mild or 
moderate impairment.  

The Board has concluded that the preponderance of the 
evidence is against the claim for a higher rating than 50 
percent for post-traumatic stress disorder. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Total Rating Based on Individual Unemployability

Relevant Laws and Regulations.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16 (2001).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2001).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

Thus, for a veteran to prevail on a total rating claim, the 
record must reflect some factor which takes the claimant's 
case outside the norm.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2001). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis.  The veteran has only one service-connected 
disability.  His post-traumatic stress disorder is rated as 
50 percent disabling.  The regulations are clear when there 
is only one service connected disability it must be rated as 
60 percent or more disabling to be assigned a total rating 
under 38 C.F.R. § 4.16(a).  The veteran does not meet the 
requirements for a schedular total rating based on 
unemployability.  However, where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

Pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b), the Board 
considers relevant subjective factors and the veteran's 
individual circumstances as they relate to the veteran's 
unemployability.  In this case the veteran has cervical 
spondylosis with radiculopathy, weakness of the lower 
extremities and a cognitive disorder which are nonservice-
connected disabilities. 

According to the veteran's July 1999 Application for 
Increased Compensation Based on Unemployability, he last 
worked in 1988.  He checked that he completed four years of 
high school.  In response to the question "Did you leave 
your last job because of your disability", the veteran 
checked "NO."  He also indicated that not tried to obtain 
employment since he became too disabled to work.  

It is apparent that the veteran stopped working as a result 
of his age and nonservice-connected disabilities.  The Board 
still is required to decide, without regard to the 
nonservice-connected disabilities or his age, whether the 
appellant's service-connected disability is sufficiently 
incapacitating as to render him unemployable.  See Pratt v. 
Derwinski, 3 Vet. App. 269, 272 (1992).  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Hersey v. Derwinski, 
2 Vet. App. 91 (1996).  The Board's task is to determine 
whether there are circumstances in this case apart from the 
nonservice-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  
The Board has reviewed the claims folder and considered the 
evidence relevant to the veteran's level of education, any 
special training and previous work experience.  A July 1977 
VA psychiatric examination included the veteran's 
occupational history.  During the war he worked in an 
instrument company.  After the armistice he went into 
pressing and cleaning shops.  He ended up getting his own 
shop which he had retained for about 18 years.  In 1971 he 
joined his brother in Florida.  In July 1977 he was only 
working about 4 hours a day due to his disability.  

In December 1979 a VA psychiatric examination revealed he was 
presently a tailor,  owned a shop with his brother, and had 7 
to 9 employees part-time.  An April 1988 VA examination 
revealed the veteran was a partner in a tailor store with his 
sister-in-law.  He only worked about an hour or two at a 
time.  In January 1993 the veteran told a VA examiner that 
after service he was a dry cleaner and tailor.  He only had 
two years of high school education before he enlisted in the 
Navy.  

It is apparent that the veteran has a limited education and 
his past work experience has been limited to working in the 
dry cleaning and tailoring business.  However, it is also 
evidence that he has had experience as a business owner and 
manager of a small business.    

The question remains whether or not the veteran's post-
traumatic stress disorder is of sufficient severity to render 
the veteran unable to work.  There are three medical opinions 
in the claims folder which directly relate to the degree to 
which the veteran's post-traumatic stress disorder causes 
industrial impairment.  In June 1999 a VA examiner assigned a 
GAF of 60 and stated it represented symptoms affecting mood, 
temperament and daily social functioning.  The VA examiner 
further opined  that such symptoms did not seem to impair the 
veteran's occupational functioning.  

There is one medical opinion in the claims folder which 
states the veteran's post-traumatic stress disorder causes 
him to be unemployable.  This opinion, JTS , the Chief of the 
Geropsychiatric unit at a VA hospital, was rendered after an 
initial evaluation of the veteran at the time of his 
beginning treatment at the Bay Pines VA facility.  He also 
has continued to see the veteran to evaluate his medications.  
The statement in question (which is set out in its entirety) 
reads that the veteran's symptoms of post-traumatic stress 
disorder interfere to a great extent with daily activities 
and social life and, as a result, the veteran is unable to 
engage in gainful employment.  

After reviewing the rather conflicting opinions noted above, 
the RO arranged for a VA examination of the veteran in 
December 2000.  The VA examiner assigned a GAF of 60 
reflecting moderate disability.  As is explained above a GAF 
of 50 represents inability to work.  

It is the duty of the Board, to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing the evidence the 
Board has found the statement of JTS in February 2000 is 
outweighed by the VA evaluations in both June 1999 and 
December 2000.  The favorable opinion is also weakened by 
JTS's subsequent VA outpatient treatment note of March 2000, 
which indicated that the veteran was mildly depressed.  The 
note went on to say that most of this was attributed to 
increasing problems with cervical spondylosis, which was 
causing numbness and loss of dexterity in the hands.  

The Board may reject favorable, competent medical evidence 
only based on independent medical evidence.  See Pond v. 
West, 12 Vet. App. 341, 345 (1999).  
The Board cannot reject evidence favorable to the claimant 
without providing adequate reasons and bases for its 
decision. See Meyer v. Brown, 9 Vet. App. 425, 433 (1996).  
The Board may not rely on its own unsubstantiated medical 
conclusions to reject expert medical evidence in the record.  
The Board may reject a claimant's medical evidence only on 
the basis of other independent medical evidence.  Flash v. 
Brown, 8 Vet. App. 332, 339 (1995); see also Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The Board has placed greater weight on the VA examiner's 
opinions in December 2000 and June 1999 as to the degree of 
industrial impairment caused by the veteran's post-traumatic 
stress disorder.  In this regard, the Board has found the 
opinions to be consistent with the records of VA outpatient 
treatment reflecting the veteran's increasing difficulties 
with his physical disabilities and not with his symptoms of 
post-traumatic stress disorder.  It is not an error for the 
Board to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Even if JTS's opinion is found to be equal 
in weight to each of the other two opinions, three opinions 
of equal weight, where two go against the claim, obviously 
results in a preponderance of the evidence being against the 
claim.
The veteran has not related symptoms of post-traumatic stress 
disorder which caused difficulty at his work.  When 
specifically questioned he stated he got along with his 
customers and did not report any problems either with his 
partners or employees.  There is evidence of the veteran 
working for shorter periods of time, but the veteran has 
stated he was having problems with his lower extremities.  
The preponderance of the evidence is against the veteran's 
claim that his service-connected post-traumatic stress 
disorder causes him to be unable to obtain or retain 
employment.  Accordingly, there is no basis for the Board to 
refer the case to the designated VA official for 
consideration of a total rating based on individual 
unemployability due to service connected disability on an 
extraschedular basis. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder is denied.  

A total rating based on individual unemployability due to 
service connected disability is denied.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

